860 So.2d 19 (2003)
PONDELLA HALL FOR HIRE, INC., n/k/a Eight Hundred, Inc., Appellant,
v.
Lawson LAMAR, State Attorney, etc., Appellee.
No. 5D02-1732.
District Court of Appeal of Florida, Fifth District.
October 17, 2003.
Rehearing Denied November 25, 2003.
Thomas F. Egan of Thomas F. Egan, P.A., Orlando, for Appellant.
Charles J. Crist, Jr., Attorney General, and George Waas, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Pondella Hall for Hire, Inc. (Pondella) appeals a summary judgment entered in favor of Lawson Lamar, State Attorney on Pondella's complaint for replevin and damages.
The underlying facts and procedural aspects of this case are recited in Pondella Hall for Hire, Inc. v. City of St. Cloud, 837 *20 So.2d 510 (Fla. 5th DCA 2003) (Pondella I) and Pondella Hall for Hire, Inc. v. Croft, 844 So.2d 696 (Fla. 5th DCA 2003) (Pondella II).
We affirm the summary judgment because Pondella sought the wrong remedy in the incorrect court for return of its property or any damages it has allegedly incurred as explained in Pondella I and II.
AFFIRMED.
PETERSON, PALMER and TORPY, JJ., concur.